Whitfield, C. J.,
delivered the opinion of the court.
The court excluded the hearsay testimony of Mrs. Stewart as to the value of the oil portraits, and there was no evidence before the jury as to cost. Nor was there any as to what it would cost to replace or restore them; nor any of any kind except that she was allowed to answer as to what they were worth to her from the associations connected with them, they being family portraits, their purely sentimental value in other words. This is not competent.
The true rule in such cases is not to inquire as to market value, since such articles have no market value, but to show the ‘ ‘ actual value to him who. owns the portraits, taking into account the cost, the practicability and expense of replacing them, and such other considerations as in the particular case affect their value to the owner.” Green v. R. R., 128 Mass., 221; International R. R. Co. v. Nicholson, 61 Tex., 550; Hutchinson on Carriers, sec. 770 b.
It was error not to have sustained the objection made to this testimony. But the evidence would abundantly sustain a ver*603diet for $538 (damages to the other articles), and if appellant will remit down to that sum, the judgment will be affirmed, since on the facts of this record there is no merit in any other contention. So ordered.